Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 1 of 12 PageID #:12




                     EXHIBIT A

                                  TO


     COMPLAINT FOR PATENT
        INFRINGEMENT
       Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 2 of 12 PageID #:13
                                                                           I 1111111111111111
                                                                                     11111
                                                                                        111111111111111
                                                                                                1111111111
                                                                                                      1111111111
                                                                                                           lll111111111111111
                                                                                                     US007941195B2


c12)   United States Patent                                                       (IO)   Patent No.:                    US 7,941,195 B2
       Peng                                                                       (45)   Date of Patent:                        *May 10, 2011

(54)    PROTECTIVE MASK OF MOBILE PHONE                                             5,012,513    A         4/1991    Dale et al.
                                                                                    D337,435     S         7/1993    Kaneko et al.
(75)    Inventor:     Kuan-Lin Peng, Taipei (TW)                                    D338,470     S         8/ 1993   Clayton
                                                                                    D342,262     S        12/1993    Hester
                                                                                    D348,472     S         7/1994    Cyfko
(73)    Assignee: Gregory J. Kim, Westmont, IL (US)                                 5,383,091    A         1/1995    Snell

( *)    Notice:       Subject to any disclaimer, the term ofthis                                             (Continued)
                      patent is extended or adjusted under 35
                                                                                           FOREIGN PATENT DOCUMENTS
                      U.S.C. 154(b) by 654 days.
                                                                             DE                 20019958.7             2/2001
                      This patent is subject to a terminal dis-
                                                                                                             (Continued)
                      claimer.

(21)    Appl. No.: 11/673,237                                                                      OTHER PUBLICATIONS

(22)    Filed:        Feb.9,2007                                             IL Telefono Cellulare & C. 2 pages. Date: Oct. 2000. (Shows replace-
                                                                             ment mobile telephone housing portions.).
(65)                     Prior Publication Data
        US 2007/0191079 Al             Aug. 16, 2007                         Primary Examiner - Kent Chang
                  Related U.S. Application Data                              Assistant Examiner - Dinh P Nguyen

(63)    Continuation of application No. 09/888,488, filed on                 (74) Attorney, Agent, or Firm -Jansson                  Shupe & Munger
        Jun. 26, 2001, now Pat. No. 7,194,291.                               Ltd.

(30)                Foreign Application Priority Data
                                                                             (57)                           ABSTRACT
  Nov. 17, 2000         (CN) .............................. 00 2 52902 U
                                                                             The present invention relates to a protective mask of mobile
(51)    Int. Cl.                                                             phone comprising an upper cover body and a lower cover
        H04M 1100                   (2006.01)                                body. The upper and lower cover bodies can be joined with a
(52)    U.S. Cl. ................ 455/575.8; 455/550.1; 455/575.1            front and a tear phone housings of a mobile phone, respec-
(58)    Field of Classification Search ............... 455/575.8,            tively, to effectively prevent abrasion of the mobile phone due
                      455/575.9, 575.1, 550.1, 90.1, 90.3, 348,              to carelessness of a user, thereby preventing ill-favored scars
                        455/349, 550; 379/433.01, 433.11, 451                on the mobile phone. Therefore, the deterioration of the qual-
        See application file for complete search history.                    ity of the mobile phone and the fall ofits value can be avoided.
                                                                             Moreover, trend and fashion of the mobile phone can be
(56)                     References Cited                                    achieved without the need of replacing the mobile phone.
                                                                             Therefore, waste of money can be avoided, and economic
                  U.S. PATENT DOCUMENTS                                      burden to the user can be lessened.
       0211,355 S         6/ 1968 Farnham et al.
       0219,451 S        12/1970 Blackman
       4,121,061 A       10/ 1978 Donaldson                                                      12 Claims, 7 Drawing Sheets


                                                                                          32




                                                                                                     33
Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 3 of 12 PageID #:14


                                                   US 7,941,195 B2
                                                        Page 2


            U.S. PATENT DOCUMENTS                                    D425,907    S         5/2000   Frye et al.
                                                                     6,073,034   A         6/2000   Jacobsen et al.
D365,927    S    1/1996    Cho
                                                                     6,075,977   A         6/2000   Bayrami
D369,903    S    5/1996    Tetrault
5,586,704   A   12/1996    Alexander et al.                          6,082,535   A         7/2000   Mitchell
D382,538    S    8/ 1997   Brunette                                  6,130,945   A        10/2000   Shin
D385,283    S   10/ 1997   Snyder et al.                             6,157,545   A        12/2000   Janninck et al.
D385,554    S   10/ 1997   Nuovo et al.                              6,201,867   Bl        3/2001   Koike
5,678,204   A   10/1997    Naylor                                    D448,368    S         9/2001   Bettag et al.
D395,749    S    7/1998    Jayez                                     6,591,088   Bl        7/2003   Watanabe
D396,951    S    8/ 1998   Huber                                     6,594,472   Bl        7/2003   Curtis et al.
D397,246    S    8/ 1998   Hoofnagle et al.                          6,842,633   Bl        1/2005   Deo et al.
5,809,403   A    9/1998    MacDonald, Jr. et al.                     7,194,291   B2   *    3/2007   Peng .......................... 455/575.8
D400,541    S   1111998    Harrison                              2001/0034211    Al       10/2001   Kuroshirna et al.
D408,402    S    4/ 1999   Shimelfarb et al.                     2002/0193136    Al       12/2002   Halkosaari et al.
5,896,277   A    4/ 1999   Leon et al.
5,933,330   A    8/1999    Beutler et al.                                  FOREIGN PATENT DOCUMENTS
5,988,577   A   1111999    Phillips et al.
                                                             DE              20111112.8                9/2001
6,006,074   A   12/1999    De Larminat et al.
6,011,699   A    1/2000    Murray et al.                     * cited by examiner
  Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 4 of 12 PageID #:15


U.S. Patent          May 10, 2011     Sheet 1 of 7           US 7,941,195 B2



                         10



                                                             121




              11
                                                               12




                              FIG.1
                    PRIORART
 Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 5 of 12 PageID #:16


U.S. Patent         May 10, 2011     Sheet 2 of 7             US 7,941,195 B2




                                                             10

                                                         j
                                                     121




                                                        12




                            FIG.2
                          PRIORART
  Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 6 of 12 PageID #:17


U.S. Patent          May 10, 2011     Sheet 3 of 7              US 7,941,195 B2




                                                           32




                            _/                                         33


                                                     35
        m

                                                                  l
                                                                  30

                                 41




                                    FIG.3
  Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 7 of 12 PageID #:18


U.S. Patent          May 10, 2011     Sheet 4 of 7           US 7,941,195 B2




                                                                 30



               20




                               FIG.4
  Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 8 of 12 PageID #:19


U.S. Patent          May 10, 2011     Sheet 5 of 7            US 7,941,195 B2




                                               43




                                                       30
              20



                                                     46

                                                 35

                            FIG.5
  Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 9 of 12 PageID #:20


U.S. Patent          May 10, 2011     Sheet 6 of 7           US 7,941,195 B2




                                                       43




                                                            30




                                     46




                                     FIG.6
 Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 10 of 12 PageID #:21


                              1I      Sheet 7 of7                             B2
                    May 10,20                                          ,195
           t                                                  US 7,941
U.S. Paten




                                                                 )
                                                                30




                                       FIG.7
   Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 11 of 12 PageID #:22


                                                       US 7,941,195 B2
                               1                                                                       2
      PROTECTIVE MASK OF MOBILE PHONE                                    successfully receive a call and use various kinds of functions
                                                                         and settings of the mobile phone.
      CROSS-REFERENCE TO RELATED PATENT                                     The various objects and advantages of the present inven-
                 APPLICATIONS                                            tion will be more readily understood from the following
                                                                    5    detailed description when read in conjunction with the
   This continuation application claims priority to U.S. patent          appended drawings, in which:
application Ser. No. 09/888,488 filed Jun. 26, 2001, now U.S.
Pat. No. 7,194,291 and Chinese Patent Application No.                          BRIEF DESCRIPTION OF THE DRAWINGS
CN00252902.5 filed Nov. 17, 2000, which are expressly
incorporated by reference herein.                                   10      FIG. 1 is a perspective view of a prior art mobile phone;
                                                                            FIG. 2 is a diagram showing the use state of a prior art
               FIELD OF THE INVENTION                                    mobile phone;
                                                                            FIG. 3 is an exploded perspective view of the present
  The present invention relates to a protective mask of                  invention and a mobile phone;
mobile phone and, more particularly, to an assembly structure       15      FIG. 4 is a perspective view of the present invention
used in a mobile phone                                                   assembled with a mobile phone;
                                                                            FIG. 5 is a cross-sectional view of the present invention
          BACKGROUND OF THE INVENTION                                    assembled with a mobile phone;
                                                                            FIG. 6 is a diagram showing the use state of the present
   FIGS. 1 and 2 show the structure of a prior art mobile           20   invention assembled 10 with a mobile phone; and
phone. The outer look of the structure is approximately a                   FIG. 7 is an exploded perspective view according to a
rectangular parallelepiped comprising a front phone housing              second embodiment of the present invention.
and a rear phone housing. One end of the front phone housing
11 is pivotally joined with one end of the rear phone housing               DETAILED DESCRIPTION OF THE PREFERRED
12, as shown in FIG. 2. An antenna 121 is disposed on the rear      25                  EMBODIMENTS
phone housing 12. A mobile phone 10 is formed after assem-
bling the front and rear phone housings 11 and 12. The mobile               As shown in FIGS. 3 to 6, the present invention relates to a
phone 10 can be used for receiving a call, dialing a telephone           protective mask of mobile phone and, more particularly, to an
number, making a call, displaying messages, and setting                  assembly structure used in a mobile phone. The protective
functions.                                                          30   mask of mobile phone of the present invention comprises an
   However, because the front and rear phone housings 11 and             upper cover body 20 and a lower cover body 30.
12 of the mobile phone 10 are very smooth and delicate,                     The upper cover body 20 is integrally formed by mold
abrasion may easily arise due to carelessness of a user so as to         ejection of plastic. Patterns, types, or nameplates can be
generate ill-favored scars thereon, resulting in the deteriora-          printed on a front side face of the upper 20 cover body 20. The
tion of the quality of the mobile phone and the fall ofits value.   35   upper cover body 20 can be joined with a front phone housing
   Moreover, the design of the mobile phone 10 tends to be               41 of a mobile phone 40, as shown in FIG. 4. A rear side face
more and more diversified in consideration of trend and fash-            of the upper cover body 20 has a plurality of flanges 21, as
ion. The user usually spends a lot of money to change the                shown in FIG. 3. The flanges 21 can be retained at the edge of
mobile phone 10 to adhere to the fashion, resulting in waste of          the front phone housing 41 of the mobile phone 40. The front
money.                                                              40   phone housing 41 of the mobile phone 40 can be sheathed in
   Accordingly, the above mobile phone structure has incon-              the upper cover body 20, as shown in FIG. 5.
venience and drawbacks in practical installation and use. The               The lower cover body 30 is integrally formed by mold
present invention aims to resolve the problems in the prior art.         ejection of plastic. Patterns, types, or nameplates can be
                                                                         printed on the lower cover body 30. The lower cover body 30
            SUMMARY OF THE INVENTION                                45   can be joined with a rear phone housing 42 of the mobile
                                                                         phone 40, as shown in FIG. 4. The lower cover body 30 has a
   The primary object of the present invention is to provide a           gap 31 to retain an antenna 43 of the mobile phone 40, as
protective mask of mobile phone to effectively prevent abra-             shown in FIG. 3.A plurality of cavities 32 are disposed beside
sion of a mobile phone due to carelessness of a user, thereby            the gap 31 of the lower cover body 30. The cavities 32 can
preventing ill-favored scars on the mobile phone. Therefore,        50   correspond to an earphone cavity 44, an incoming-call
the deterioration of the quality of the mobile phone and the             informing light 45 and so on of the mobile phone 40 so that a
fall of its value can be avoided.                                        user can conveniently use the functions of the mobile phone
   The secondary object of the present invention is to provide           40.
a protective mask of mobile phone so that trend and fashion of              Finger recessions 33 are respectively disposed at two sides
a mobile phone can be achieved without the need of replacing        55   of the lower cover body 30 so that a user can easily unfold the
the mobile phone. Therefore, waste of money can be avoided,              pivotally joined front phone housing 41 and rear phone hous-
and economic burden to the user can be lessened.                         ing 42 to receive a call or operate the mobile phone 40, as
   To achieve the above objects, the present invention pro-              shown in FIG. 6. The finger recessions 33 can also let the user
vides a protective mask of mobile phone comprising an upper              conveniently separate the mobile phone 40 and the lower
cover body and a lower cover body. The upper and lower              60   cover body 30 for performing operations such as replacing a
cover bodies are integrally formed by means of mold ejection             battery (not shown) of the mobile phone 40. A plurality of
of plastic. Patterns, types, or nameplates can be printed on the         holes 34 are disposed at one side of the lower cover body 30.
upper and lower cover bodies. The upper and lower cover                  The holes 34 can correspond to function keys (not shown) of
bodies can sheathe a mobile phone therein. A gap, cavities,              the-mobile phone 40 so that the user can successfully receive
and slots corresponding to an antenna, an earphone cavity, an       65   a call or set functions.
incoming-call informing light and so on of the mobile phone                 A bottom of the lower cover body 30 has a slot 35, which
are disposed on the lower cover body so that a user can                  can correspond to a socket 46 (shown in FIG. 5) of the mobile
   Case: 1:20-cv-03868 Document #: 1-1 Filed: 07/01/20 Page 12 of 12 PageID #:23


                                                       US 7,941,195 B2
                               3                                                                        4
phone 40 so that a user can plug in a power supply (not shown)           of said mobile phone so that a user can conveniently plug in a
of the mobile phone 40 to charge or recharge the mobile                  power supply to charge said mobile phone.
phone 40.                                                                   6. A protective mask adapted to be coupled to an exterior
   As shown in FIG. 7, a different upper cover body 20 and a             housing of a mobile phone, the mobile phone having internal
different lower cover body 30 are matched according to the          5    components including circuitry and a battery, which are cov-
outer look of a different mobile phone 40 so as to satisfy users         ered by the exterior housing, the protective mask comprising:
having different mobile phones 40. The connection and dis-                  a first mask portion, molded to conform to the shape of a
position ways are the same as the above first embodiment of                    first portion of the exterior housing of the mobile phone,
the present invention.                                                         the first mask portion is adapted to be coupled to the
   The present invention uses the upper cover body 20 and the       10         mobile phone to retain the first mask portion to the first
lower cover body 30 to sheathe the mobile phone 40 therein so                  portion of the exterior housing so that the first mask
as to effectively prevent abrasion of the mobile phone 40 due                  portion covers the first portion of the exterior housing of
to the carelessness of a user, thereby preventing ill-favored                  the mobile phone;
scars on the mobile phone. Moreover, trend and fashion of the               said first mask portion including an opening that is associ-
mobile phone 40 can be achieved without the need of replac-         15         ated with an opening in the exterior housing to permit
ing the mobile phone 40.                                                       access to a feature of the mobile phone; and
   Although the present invention has been described with                   a second mask portion, molded to conform to the shape of
reference to the preferred embodiments thereof, it will be                     a second portion of the exterior housing of the mobile
understood that the invention is not limited to the details                    phone, the second mask portion adapted to be coupled to
thereof. Various substitutions and modifications have been          20         the mo bile phone to retain the second mask portion to the
suggested in the foregoing description, and others will occur                  second portion of the exterior housing so that the second
to those of ordinary skill in the art. Therefore, all such sub-                mask portion covers the second portion of the exterior
stitutions and modifications are intended to be embraced                       housing of the mobile phone;
within the scope of the invention as defined in the appended                wherein said first and second mask portions are retained to
claims.                                                             25         the exterior housing of the mobile phone.
                                                                            7. The protective mask of claim 6, wherein patterns, types,
   What is claimed is:
                                                                         or nameplates can be printed on said first and second mask
   1. A protective mask adapted to be coupled to an exterior
                                                                         portions.
housing of a mobile phone having internal components
                                                                            8. The protective mask of claim 6, wherein the second mask
including circuitry and a battery, which are covered by the
                                                                    30   portion includes an opening to permit access to a feature of
exterior housing, the protective mask comprising:
                                                                         the mobile phone.
   a first mask portion, molded to conform to the shape of a
                                                                            9. A protective mask adapted to be coupled to an exterior
      first portion of the exterior housing of the mobile phone,
                                                                         housing of a mobile phone having internal components
      the first mask portion adapted to be coupled to the
                                                                         including circuitry and a battery, which are covered by the
      mobile phone to retain the first mask portion to the first
                                                                    35   exterior housing, the protective mask comprising:
      portion of the exterior housing so that the first mask
                                                                            a first mask portion, molded to conform to the shape of a
      portion covers the first portion of the exterior housing of
                                                                               first portion of the exterior housing of the mobile phone,
      the mobile phone; and
                                                                               the first mask portion having flanges to allow the first
   a second mask portion, molded to conform to the shape of
                                                                               mask portion to be coupled to the mobile phone to retain
      a second portion of the exterior housing of the mobile
                                                                    40         the first mask portion to the first portion of the exterior
      phone, the second mask portion adapted to be coupled to
                                                                               housing so that the first mask portion covers the first
      the mobile phone to retain the second mask portion to the
                                                                               portion of the exterior housing of the mobile phone.
      second portion of the exterior housing so that the second
                                                                            10. The protective mask of claim 9, further comprising a
      mask portion covers the second portion of the exterior
                                                                         second mask portion, molded to conform to the shape of a
      housing of the mobile phone;
                                                                    45   second portion of the exterior housing of the mobile phone,
   wherein said first and second mask portions are retained to
                                                                         the second mask portion adapted to be coupled to the mobile
      the exterior housing of the mobile phone.
                                                                         phone to retain the second mask portion to the second portion
   2. The protective mask of claim 1, wherein patterns, types,
                                                                         of the exterior housing so that the second mask portion covers
or nameplates can be printed on said first and second mask
                                                                         the second portion of the exterior housing of the mobile
portions.
                                                                    50   phone.
   3. The protective mask of claim 1, wherein the first mask
                                                                            11. The protective mask of claim 10, wherein patterns,
portion includes at least one opening to permit access to
                                                                         types, or nameplates can be printed on the first and second
features of the mobile phone.
                                                                         mask portions.
   4. The protective mask of claim 1, wherein said second
                                                                            12. The protective mask of claim 11, wherein the first mask
mask portion includes at least one opening to permit access to
                                                                    55   portion includes at least one opening to permit access to
features of the mobile phone.
                                                                         features of the mobile phone.
   5. The protective mask of claim 1, wherein said second
mask portion includes an opening corresponding to a socket                                      *   *    *   *   *
